Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in response to the Pre-Brief Appeal Conference request of 4/7/2021.
Claims 1-20 are pending.
Claims 1-20 are hereby allowed  in the view of the prior art of record

Allowable Subject Matter
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1, 19 and 20 are allowable over the prior art of record because the closest prior art of record (Sivasankar et al., Patent US 9660901 B2) fails to neither disclose nor fairly suggest, in combination with all the supporting features of the claims, a method/non-transitory computer-readable storage medium/system for automatically configuring a multi-chassis link aggregation group (MLAG). The method comprising receiving first system information associated with the MLAG, receiving a first discovery packet via a first uplink port associated with a first switch that is included in the 
Claims 19 and 20 are similar in scope to claim 1 and are allowable for the same reasons.
Claims 2-18 depend on claim 1 and are allowable for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See PTO-892 Notice of References Cited. 
The prior art of record teaches systems and methods for forming and using a group of link aggregation groups to reduce traffic on interconnect links.  However, it doesn’t teach the claimed limitations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THORNE E WAUGH whose telephone number is (571)270-0434.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARIO ETIENNE can be reached on (571)272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





5/5/2021
/THORNE E WAUGH/Examiner, Art Unit 2457

/YVES DALENCOURT/Primary Examiner, Art Unit 2457